 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as amended.

Exhibit 10.26(xxxi)

Amendment No. 29 to the Process Development and Clinical Supply Agreement

This Amendment No. 29 (the “29th Amendment”), effective as of December 20, 2016
(the “29th Amendment Effective Date”) by and between Boehringer Ingelheim
Biopharmaceuticals GmbH, Binger Str. 173, 55216 Ingelheim, Germany (“BI”) and
FibroGen, Inc., 409 Illinois Street, San Francisco, CA 94158, USA (“FibroGen”),
amends the Process Development and Clinical Supply Agreement entered into by and
between Boehringer Ingelheim Pharma GmbH & Co. KG, Birkendorfer Str. 65, 88397
Biberach an der Riss, Germany (“BI Pharma”) and  on November 29, 2007, as
amended pursuant to the letter agreements entered into as of June 26, 2008 and
August 18, 2008, Amendment No. 1, effective as of May 28, 2009, Amendment No. 3,
effective as of November 5, 2010, Amendment No. 4, effective as of January 24,
2011, Amendment No. 5, effective as of April 15, 2011, Amendment No. 6,
effective as of May 26, 2011, Amendment No. 7, effective as of January 01, 2012,
Amendment No. 8, effective as of July 10, 2012, Amendment No. 9, effective as of
November 26, 2012, Amendment No. 10, effective as of June 21, 2013, Amendment
No. 11, effective as of July 9, 2013, Amendment No. 12, effective as of August
01, 2013 and subsequently assigned by BI Pharma to BI, Amendment No. 13,
effective as of March 06, 2014, Amendment No. 14, effective as of February 05,
2014, Amendment No. 15, effective as of October 20, 2014, Amendment No. 16,
effective as of December 08, 2014, Amendment No. 17, effective as of December
08, 2014, Amendment No. 18, effective as of February 15, 2015, Amendment No. 19,
effective as of March 01, 2015, Amendment No. 20, effective as of June 01, 2015,
Amendment No. 21, effective as of May 29, 2015, Amendment No. 22, effective as
of  April 14, 2016, Amendment No. 23, effective as of September 01, 2015,
Amendment No. 24, effective as of September 15, 2015, Amendment No. 25,
effective as of September 15, 2015, Amendment No. 26, effective as of June 30,
2016, Amendment No. 27, effective as of July 25, 2016 and Amendment No. 28,
effective as of September 22, 2016 (hereinafter together the “Supply
Agreement”). BI and FIBROGEN shall be referred to individually herein as a
“Party”, and collectively as the “Parties”.

Whereas, FibroGen wishes BI to [*] manufactured at BI in compliance with the
terms of the Supply Agreement as set forth in and as amended by this 29th
Amendment. The activities hereunder will be performed by BI Pharma on behalf of
BI.

Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:

 

(1)

Unless otherwise defined herein, all capitalized terms and phrases used in this
29th Amendment shall have the meaning ascribed to them in the Supply Agreement.

 

(2)

The Parties agree that pursuant to Section 2.2 of the Supply Agreement, the work
plan entitled “[*]”, attached hereto as Exhibit A, is hereby added as an
amendment to Appendix 2 to the Supply Agreement. Pursuant thereto BI will in
accordance with the Supply Agreement, [*] (defined in the Supply Agreement).

 

(3)

This 29th Amendment, together with the Supply Agreement, contains the entire
understanding of the Parties with respect to the subject matter hereof. Except
as otherwise provided herein, the Supply Agreement has not been modified or
amended and remains in full force and effect. All express or implied agreements
and understandings that conflict with the terms of this 29th Amendment, either
oral or written, heretofore made with respect to subject matter herein are
expressly superseded by this 29th Amendment.

 

(4)

This 29th Amendment may be executed in counterparts, each of which shall be
deemed an original, and all of which together shall constitute one and the same
instrument. Counterparts may be signed and delivered by facsimile and/or via
portable document format (pdf) (or similar format), each of which shall be
binding when sent.




page 1 / 3

--------------------------------------------------------------------------------

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as amended.

Exhibit 10.26(xxxi)

IN WITNESS WHEREOF, the Parties have executed this 29th Amendment to the Supply
Agreement as of the 29th  Amendment Effective Date.

Biberach, February 13, 2017

Boehringer Ingelheim Biopharmaceuticals GmbH

ppa.

 

ppa.

[*]

 

[*]

[*]

 

[*]

VP Business & Contracts

 

Legal Counsel

San Francisco, January 19, 2017

FibroGen, Inc

/s/ David Dimmick

 

 

Name: David Dimmick

 

 

Title: VP Quality

 

 




page 2 / 3

--------------------------------------------------------------------------------

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as amended.

Exhibit 10.26(xxxi)

Exhibit A

Work Scope

[*]

(Version of November 24, 2016)

[*]

page 3 / 3